Citation Nr: 0928972	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  05-14 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for mechanical low 
back pain.

2.	Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had unverified active duty starting in September 
1971, and had verified active duty from June 1975 to March 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In June 2009, the Veteran testified during a hearing at the 
RO before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

At the recent June 2009 Board hearing, the Veteran reported 
receiving VA and non-VA medical treatment for his left knee 
and back, and said the records of this treatment were not in 
his claims file.  He indicated that he received private 
medical treatment from physicians in Mobile, Alabama.  He 
stated that, from 2005 to 2009, Dr. Michael L. Granberry 
treated his knees, hips, and back; and, in 1995, 
Dr. Donald Tyler treated his neck and back for about six 
months.  He said that 
Dr. Granberry referred him to Dr. Dempsey who advised that he 
needed back surgery (see hearing transcript at page 28).  

Further, the Veteran testified that, after discharge from 
service in 1992, he was treated for his back and knee at the 
VA medical center (VAMC) in Norfolk, Virginia; from 
approximately March 1993 to 1994, he was treated at the VAMC 
in Charleston, South Carolina, and, since 1995, he was 
treated at the VAMC in Mobile (see hearing transcript at 
pages 9 and 25).  In November 2004 and March 2005, the RO 
requested outpatient records regarding the Veteran's 
treatment from the Norfolk VAMC; however, it does not appear 
that any records were obtained, or that a negative response 
received.  

Here, the record suggests that additional VA and non-VA 
medical evidence might be available that is not before the 
Board at this time.  Thus, an effort should be made to obtain 
additional VA and private medical records.  See Dunn v. West, 
11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all medical 
records regarding the Veteran's 
treatment at the VA Medical Centers in 
Norfolk, Virginia, from 1992 to the 
present; in Charleston, South Carolina, 
from 1993 to the present; and in 
Mobile, Alabama, from 1995 to the 
present.  If, after making reasonable 
efforts, the RO/AMC cannot locate these 
Federal records, the RO/AMC must 
specifically document what attempts 
were made to locate them and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO/AMC must then:    
(a) notify the claimant of the specific 
records that it is unable to obtain; 
(b) explain the efforts VA has made to 
obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.	After obtaining any necessary written 
authorizations from the Veteran, the 
RO/AMC should obtain all medical 
records regarding his treatment from          
Drs. Michael L. Granberry and Donald 
Tyler in Mobile, Alabama.  If any 
records are unavailable, the Veteran 
and his representative should be so 
advised in writing.

3.	Thereafter, the RO/AMC should 
readjudicate the Veteran's claims for 
service connection for a left knee 
disorder and mechanical low back pain.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that includes a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
December 2008 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




